— Order vacating sequestration order reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, the court being of opinion that the order thus vacated was' based upon a sufficient showing and that its validity was not subject to challenge in view jf the personal service of the summons and complaint within two days after the order was made. The case of Matthews v. Matthews (240 N. Y. 28) authorizes such an order but limits the right to make payments out of such sequestered property to a period after, notice to the defendant, either actual or constructive. The sequestration order forbids the payment of any moneys sequestered until, directed by the court. In this case the jurisdiction of the person concededly having been obtained, he is in a position to question the propriety of any payments hereafter directed to be made. If defendant is so advised he may apply to the Special Term for a reduction of the sequestered property in the hands of the receiver so as to be substantially commensurate with defendant’s probable liability, or it may be that, upon a proper showing, the Special Term would substitute security pursuant to the provisions of section 1171 of the Civil Practice Act in lieu of the sequestered property. Lazansky, P. J., Young, Kapper, Carswell and Tompkins, JJ., concur.